         Case 3:17-cr-00151-SRU Document 143 Filed 06/11/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


     UNITED STATES
                                                             No. 3:17-cr-151 (SRU)
          v.

     RUFUS HOWELL

               RULING ON MOTION FOR COMPASSIONATE RELEASE

        Rufus Howell, currently confined in Danbury FCI, filed a third motion for compassionate

release pursuant to the First Step Act. See Doc. No. 131. Howell principally contends that, since

I denied his two prior motions for release, his chronic kidney disease has significantly worsened

and the BOP has failed to provide adequate medical treatment. Those conditions, Howell

asserts, constitute “extraordinary and compelling” reasons warranting a sentence reduction to

time served under the First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i).

        The government opposes the motion, arguing, inter alia, that: (1) Howell has been

receiving appropriate treatment for his chronic kidney disease and that, even if not, Howell can

request re-designation to another prison with advanced medical facilities, and (2) reducing

Howell’s sentence would not comport with the 18 U.S.C. § 3553(a) factors in light of his offense

and criminal history, which includes criminal activity while on supervised release.

        For the reasons that follow, Howell’s motion for release is denied.


I.      Standard of Release

        The compassionate release statute, 18 U.S.C. § 3582, as amended by the First Step Act

(“FSA”) of 2018, authorizes sentencing courts to reduce a term of imprisonment if, after

considering the applicable factors set forth in section 3553(a), it concludes that “extraordinary

and compelling reasons warrant such a reduction” and that “such a reduction is consistent with
         Case 3:17-cr-00151-SRU Document 143 Filed 06/11/21 Page 2 of 4




applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

The defendant bears the burden of proving that he or she is entitled to a sentence reduction.

United States v. Morales, 2020 WL 2097630, at *2 (D. Conn. May 1, 2020) (internal citations

omitted).

       Unlike prior versions of the statute, which vested the exclusive authority to bring a

motion for compassionate release with the Director of the BOP, section 3582(c)(1)(A) now

permits imprisoned individuals to petition the courts for sentence reductions, even if the BOP

opposes the request. See United States v. Brooker, 976 F.3d 228, 231–33 (2d Cir. 2020). The

statute specifically instructs that a court may reduce a sentence “upon motion of the Director of

the Bureau of Prisons, or upon motion of the defendant after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

       As the Second Circuit announced in Brooker, district courts evaluating First Step

Act motions brought directly by defendants are not bound by U.S. Sentencing

Guidelines Manual (“U.S.S.G.”) § 1B1.13, which addresses only motions for relief brought by

the Director of the BOP. See Brooker, 976 F.3d at 230, 235–37 (“Neither Application Note

1(D), nor anything else in the now-outdated version of Guideline § 1B1.13, limits the district

court’s discretion.”). Instead, the Brooker Court concluded, the First Step Act authorizes courts

to “consider the full slate of extraordinary and compelling reasons that an imprisoned person

might bring before them.” Id. at 237.




                                                 2
          Case 3:17-cr-00151-SRU Document 143 Filed 06/11/21 Page 3 of 4




II.     Discussion

        Howell’s third motion for compassionate release is without merit. First, the BOP’s

alleged failure to provide him with appropriate medical care for his Stage III chronic kidney

disease does not, in my view, qualify as an extraordinary and compelling reason warranting a

sentence reduction. Instead, damages or other injunctive relief appears to be the more

appropriate kind of relief to which Howell may be entitled for any such medical omissions; those

types of relief are available in a civil suit.

        Second, Howell’s argument that his increased vulnerability to serious illness from

COVID-19 merits a sentence reduction lacks persuasive force. Howell received the first dose of

the Moderna vaccine on April 21, 2021 and should now be fully vaccinated against COVID-19,

assuming he received his second dose one month thereafter. His risk of serious illness from

COVID-19 is, therefore, substantially minimized. See United States v. Gonzalez, 2021 WL

1990041, at *3 (D. Conn. Apr. 23, 2021) (holding that extraordinary and compelling

circumstances did not exist because the petitioner’s vaccination mitigated his risk of severe

illness from COVID-19); United States v. Poupart, 2021 WL 917067, at *1–*2 (D. Conn. Mar.

10, 2021) (identifying no extraordinary and compelling reasons when the defendant received at

least one dose of the COVID-19 vaccine). As a result, Howell’s underlying health conditions do

not constitute extraordinary and compelling circumstances warranting a sentence modification.

        Third, even if Howell could establish extraordinary and compelling circumstances, I

conclude that he would pose a danger to the safety of others notwithstanding his new proposed

release plan to a halfway house, principally because he committed a serious crime and has a

lengthy criminal history that includes criminal activity while on supervised release. Further, for

the reasons articulated in my May 12, 2020 and September 16, 2020 orders, the factors set forth



                                                 3
            Case 3:17-cr-00151-SRU Document 143 Filed 06/11/21 Page 4 of 4




in 18 U.S.C. § 3553(a) also counsel against a sentence reduction. See Doc. No. 115, at 7–8; Doc.

No. 126, at 5–6.


III.      Conclusion

          For the reasons set forth, Howell’s motion for a sentence reduction is denied. In

addition, the motions to seal (doc. nos. 132, 136, 140) are granted.

       IT IS SO ORDERED.

       Dated at Bridgeport, Connecticut, this 11th day of June 2021.

                                                              /s/ STEFAN R. UNDERHILL
                                                              Stefan R. Underhill
                                                              United States District Judge




                                                   4
